04/27/2021


                                           DA 20-0377
                                                                                            Case Number: DA 20-0377

              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                          2021 MT 101N


MICHAEL HUMMERT,

               Plaintiff and Appellant,

         v.

JERRY CHRISTISON,

               Defendant and Appellee.


APPEAL FROM:           District Court of the First Judicial District,
                       In and For the County of Lewis and Clark, Cause No. ADV-2007-530
                       Honorable Mike Menahan, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                       David B. Gallik, Gallik Law Office, PLLC, Helena, Montana

                For Appellee:

                       Curt Drake, Patricia Klanke, Drake Law Firm, P.C., Helena, Montana


                                                   Submitted on Briefs: March 3, 2021

                                                              Decided: April 27, 2021


Filed:

                                 cir-641.—if
                       __________________________________________
                                         Clerk
Justice Beth Baker delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports. Michael Hummert appeals a First Judicial District Court order granting Jerry

Christison’s motion to dismiss for failure to prosecute under M. R. Civ. P. 41(b).

We affirm.

¶2     Hummert, self-represented, filed a complaint on July 18, 2007, alleging Christison’s

horse caused Hummert injuries on July 24, 2004. Nearly three years later, on July 8, 2010,

Hummert attempted to effectuate service by personally presenting Christison with an

“Affidavit of Service,” which Christison signed. On December 9, 2010, through counsel,

Christison filed a Motion to Dismiss and Demand for Jury Trial; the motion was not,

however, supported by a brief. After the complaint and “Affidavit of Service,” this was

the third document in the District Court file.

¶3     No party took further action on the matter for nearly nine years. Then, on August 28,

2019, Hummert, still representing himself, requested the District Court to issue an order

deeming Christison’s motion to dismiss without merit for lack of a supporting brief.

Christison responded with an answer and demand for jury trial. Hummert obtained legal

counsel.     On Hummert’s motion, the District Court ordered and held a scheduling

conference and set a trial date. On December 16, 2019, Christison filed a new, properly

                                                 2
supported motion to dismiss pursuant to M. R. Civ. P. 4(t) and 41(b). The District Court

found that Hummert “has given no satisfactory reason for his failure to diligently prosecute

his case” and had instead attempted to blame Christison for the delay, due to Christison’s

alleged “failure to timely take the next step in this litigation, to either file a supporting brief

for his Motion to Dismiss, or his Answer to the Plaintiff’s Complaint.” Finding the

eight-year delay unreasonable, the District Court noted that “[i]t is the Plaintiff who has a

duty to ensure the diligent prosecution of litigation, not the Defendant.” It granted

Christison’s motion to dismiss.

¶4     “A district court has broad discretion in ruling on a M. R. Civ. P. 41 motion to

dismiss, and we will overturn its ruling only for an abuse of discretion.” ECI Credit, LLC

v. Diamond S Inc., 2018 MT 183, ¶ 13, 392 Mont. 178, 422 P.3d 691 (citation omitted).

“We will vacate a dismissal if, after reviewing the record, we are left with the definite and

firm conviction that the district court committed a clear error in weighing the relevant

factors.” ECI Credit, ¶ 13 (citation omitted).

¶5     M. R. Civ. P. 41(b) permits a district court to dismiss an action or claim when the

plaintiff fails to prosecute it and the defendant moves for its dismissal. We consider four

factors when analyzing whether a district court’s dismissal under this rule constitutes an

abuse of discretion: “1) the plaintiff’s diligence in prosecuting his claim; 2) the prejudice

to the defense caused by plaintiff’s delay; 3) the availability of alternate sanctions; and

4) the existence of a warning that the case is in danger of dismissal.” Becky v. Norwest

Bank Dillon, N.A., 245 Mont. 1, 8, 798 P.2d 1011, 1015 (1990). “We consider these factors

                                                3
in light of public policy considerations that favor a plaintiff’s right to a hearing on the

merits, balanced against the trial court’s need to manage its docket and the general policy

of encouraging prompt disposition of lawsuits.” ECI Credit, ¶ 16.

¶6     The District Court relied almost entirely on the plaintiff’s lack of diligence in

supporting its decision; we agree that in this case it weighs heavily. From the time

Hummert filed his “Affidavit of Service” on July 9, 2010, to the time he filed his request

for the District Court to declare Christison’s first motion to dismiss without merit on

August 28, 2019, he took no discernable action on this matter. Hummert’s lack of action

includes not only that for eight and a half years he filed no motions or pleadings in the

matter, but also that he does not point to any other actions that could be considered part of

prosecuting a claim, such as holding settlement negotiations or conducting discovery.

See, e.g., A.M. Welles, Inc. v. Mont. Materials, Inc., 2015 MT 38, ¶ 21, 378 Mont. 173, 342

P.3d 987; Brymerski v. Great Falls, 195 Mont. 428, 430, 636 P.2d 846, 848 (1981).

¶7     Hummert further presents no compelling excuse for his lack of diligence.

ECI Credit, ¶ 25 (citing Brymerski, 195 Mont. at 431, 636 P.2d at 848). Hummert attempts

to excuse his lack of diligence by relying on his status as a pro se litigant, claiming he never

received Christison’s original motion to dismiss in 2010 but responded to it once he learned

of it in 2019. “While pro se litigants may be given a certain amount of latitude, that latitude

cannot be so wide as to prejudice the other party, and it is reasonable to expect all litigants,

including those acting pro se, to adhere to procedural rules.”           Greenup v. Russell,

2000 MT 154, ¶ 15, 300 Mont. 136, 3 P.3d 124 (citation omitted). Even a self-represented

                                               4
plaintiff   must   demonstrate      “active   and    diligent   pursuit    of   the    cause.”

Puhto v. Smith Funeral Chapels, Inc., 2011 MT 279, ¶ 17, 362 Mont. 447, 264 P.3d 1142

(citation omitted). The latitude we afford pro se litigants does not extend so far as to permit

over eight years of complete inaction on a person’s own case.

¶8     We find unavailing Hummert’s claim that he had no knowledge of Christison’s

motion. The record contains two affidavits signed by Hummert. The first, filed in support

of his August 2019 request for the District Court to deem Christison’s first motion to

dismiss without merit, states that: “[a]lthough the Defendant’s Motion to Dismiss has a

certification that it was mailed to me, I did not receive a copy of it.” Hummert filed his

second affidavit in May 2020, as part of a motion requesting the District Court to alter its

dismissal. In that affidavit, Hummert stated:

       I was further relieved when I received the December 09, 2010 response from
       the defense attorney. In reading the motion, it appeared to me that he was
       requesting the Court to take action, i.e. dismiss the case. The attorney’s
       motion to dismiss further said he would follow up his request with a brief
       explaining his position. I was content to wait for his brief and the Court to
       follow with a decision as to whether the case should be dismissed . . . .

Hummert’s second affidavit clearly indicates that he did receive the 2010 motion to dismiss

yet did not take further action when the supporting brief never appeared. Even for a pro se

litigant, it is not reasonable to wait more than eight years for a brief without making inquiry

of defense counsel or the court.

¶9     Finally, Hummert argues that by the time Christison filed his second motion to

dismiss, he had resumed litigating the case. We have held that a motion to dismiss should

not be granted if the plaintiff has resumed diligent prosecution at the time the motion was
                                              5
filed, even if there had been a lack of diligence earlier. ECI Credit, ¶ 24 (citing Brymerski,

195 Mont. at 432, 636 P.2d at 848-49). Hummert points to the numerous pleadings,

motions, and orders filed in this matter before it was dismissed. Of those filings, Hummert

filed only two before Christison’s second motion to dismiss: a request for an order deeming

Christison’s first motion to dismiss without merit and a motion for scheduling conference.

The remainder of the filings Hummert references either were filed with his request as

supporting documents or were filed after Christison’s second motion to dismiss was filed

but before actual dismissal. Hummert has not demonstrated, after more than eight years’

delay, he had resumed “diligent” prosecution at the time Christison filed his second motion

to dismiss. Hummert has offered no reasonable excuse for his delay and has failed to

demonstrate “diligence in prosecuting the claim” under the first factor of our analysis.

Becky, 245 Mont. at 8, 798 P.2d at 1015.

¶10    “An unreasonable delay raises a presumption of prejudice and shifts the burden to

the plaintiff to show good cause or a reasonable excuse for inaction.” ECI Credit, ¶ 28

(citation omitted). As explained above, Hummert has failed to demonstrate a reasonable

excuse for his inaction, and we therefore presume Christison is prejudiced by Hummert’s

inaction. Even without this presumption, however, Christison points out numerous ways

in which Hummert’s failure to prosecute the action prejudiced him, including that:

memories have faded in the sixteen years since the underlying incident; the animals

involved—if they are even still alive—would necessarily be in substantially different

physical condition and temperament than they were sixteen years ago; and Hummert has

                                              6
accrued sixteen years’ worth of additional medical records and experienced subsequent

intervening events that will need to be examined and untangled by medical experts at

significant expense. We find these examples of prejudice compelling; the second Becky

factor weighs heavily in favor of Christison.

¶11    Finally, we find the final Becky factors—availability of alternate sanctions and

whether the District Court issued a warning that the case is in danger of dismissal—of little

weight here.    Hummert argues that the District Court set an appropriate sanction:

scheduling the matter for trial. Though ordering a trial in some cases may be an appropriate

remedy, the case Hummert cites for this principle, Doug Johns Real Estate v. Banta,

246 Mont. 295, 805 P.2d 1304 (1990), is distinguishable. In Doug Johns, the trial could

be reduced to merely a question of law; here, substantial discovery and medical

examination will be needed some sixteen years after the initial injury. Doug Johns,

246 Mont. at 299, 805 P.2d at 1304 (“the modest amount of damages sought perhaps did

not merit discovery beyond presenting to the District Court a pure question of law as to

whether the proffered purchase agreement met the terms of the listing agreement so as to

entitle one party or the other to judgment”). Also in Doug Johns, the parties were actively

engaged in settlement negotiations despite the lack of filings. See ECI Credit, ¶ 35 (citing

Doug Johns, 246 Mont. at 298-99, 805 P.3d at 1303-04). And we have never held that a

warning of dismissal is a necessary prerequisite for a Rule 41(b) dismissal. See ECI Credit,

¶ 39. In this case, given the heavy weight we afford the first two Becky factors, the




                                                7
District Court’s failure to warn Hummert of dismissal does not render its ruling an abuse

of discretion. ECI Credit, ¶ 39.

¶12    We have determined to decide this case pursuant to Section I, Paragraph 3(c) of our

Internal Operating Rules, which provides for memorandum opinions. This appeal presents

no constitutional issues, no issues of first impression, and does not establish new precedent

or modify existing precedent.      Hummert’s nearly decade-long lack of diligence in

prosecuting his claim substantially prejudiced Christison, and no alternative sanctions or

warning could cure that prejudice. The District Court did not abuse its broad discretion in

dismissing the matter for failure to prosecute pursuant to M. R. Civ. P. 41(b). Its judgment

is affirmed.


                                                  /S/ BETH BAKER


We Concur:

/S/ MIKE McGRATH
/S/ JAMES JEREMIAH SHEA
/S/ LAURIE McKINNON
/S/ DIRK M. SANDEFUR




                                             8